UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6130


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SONJA CARTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:07-cr-00383-JAG-1)


Submitted:   July 19, 2012                   Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sonja Carter, Appellant      Pro Se.        Peter Sinclair Duffey,
Assistant United States      Attorney,     Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sonja   Carter   appeals       the      district   court’s   order

denying her motion for a reduction in sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).     We conclude that the district court

properly determined that Carter was ineligible for a sentence

reduction because her sentencing range was determined by her

career offender designation.         See United States v. Munn, 595

F.3d 183, 187 (4th Cir. 2010).           Accordingly, we affirm for the

reasons stated by the district court.                See United States v.

Carter, No. 3:07-cr-00383-JAG-1 (E.D. Va. Jan. 4, 2012).                  We

dispense   with    oral   argument       because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2